Citation Nr: 0205733	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  95-02 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for dizzy 
spells/vertigo.

2.  Entitlement to service connection for a herniated lumbar 
disc. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to 
July 1991 and had a period of active duty for training from 
April 1, 1995, to April 22, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating determination 
of the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's current vertigo is of service origin.

2.  The veteran's herniated lumbar disc is not of service 
origin.  


CONCLUSION OF LAW

1.  Vertigo was incurred in service.  38 U.S.C.A. § 1110 
(West 1991).

2.  A herniated lumbar disc was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the December 1994 rating 
determination, the February 1995 SOC, and the February and 
October 2001 SSOCs, informed the appellant of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Moreover, this matter was remanded 
by the Board in March 1998 for further development, with said 
development being completed, and the veteran appeared at a 
personal hearing before a hearing officer in May 2001.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

While the veteran claims that this disability started 
inservice, he has not claimed that it was incurred as a 
result of a combat situation.  Thus, entitlement to 
application of 38 U.S.C.A. § 1154(b) is not warranted.


Dizzy Spells/Vertigo

A review of the veteran's service medical records 
demonstrates that he was seen in February 1991 with 
complaints of dizziness, feeling out of balance, and seeing 
things move.  No further complaints or findings of dizziness 
were noted inservice.  On the veteran's June 1991 service 
separation examination, normal neurological findings were 
reported as were normal findings for the ears, nose, throat, 
sinuses, and eyes.  

In an undated form entitled "Report of Accidental Injury", 
the veteran indicated that on February 8, 1991, while 
sleeping at 3:00A.M., the alarm went off indicating that an 
Iraqi Scud was approaching.  He noted that he quickly got up 
to put on protective clothing.  He stated that when he got 
the clothing on, he noticed that the walls appeared to be 
moving.  The veteran indicated that he went to the infirmary 
in the morning and that he had had dizzy spells, ruled as 
vertigo, since that time.  He noted that it was destroying 
his personal life and his job. 

The veteran again complained of dizziness in February 1993.  
At the time of a March 1993 visit, the veteran was seen with 
complaints of dizzy spells.  A diagnosis of dizzy spells, 
rule out positional vertigo, was rendered.  

In a March 1998 affidavit, signed by numerous members of the 
1600 Ord. Co. PRNG, it was indicated that the veteran's dizzy 
spells and vertigo began during his Gulf War service.  

In April 1999, the veteran was afforded a VA neurological 
examination.  At the time of the examination, the veteran 
reported that he had had an ear problem since 1991.  The 
veteran stated that he had been evaluated by an ENT for this 
and was told that he had an imbalance due to his ear 
condition.  He described the episodes of imbalance as a 
positional type of vertigo.  He noted having vertigo since 
his Gulf War service.  He reported taking Antivert for this 
condition.  He was treated with Meclizine inservice.  

The examiner noted the findings at the time of the February 
1991 visit.  He also reported that the veteran was seen at 
the ER for vertigo on March 22, 1993, and referred to ENT, 
where he was seen on June 1, 1993, with the diagnosis of 
recurrent positional vertigo being made.  The examiner 
observed that an audiogram was ordered at that time but that 
it was not of record.  He indicated that the veteran told 
that him that the ENT physician had said that there was no 
cure for his vertigo.  

The veteran reported that his positional vertigo had become 
more frequent and severe.  He noted having several episodes 
during the day.  Following examination, the examiner rendered 
a diagnosis of vertigo, positional or peripheral type.  He 
stated that the episodes of vertigo were considered as not 
related to a neurological condition as per information 
available, but to an ENT condition, with the onset of vertigo 
being February 8, 1991.  

At his May 2001 hearing, the veteran testified that he had 
never experienced dizziness and vertigo before entering 
service.  He stated that he experienced dizziness when 
putting on a gas suit inservice.  The veteran said that after 
the alarm ended he still felt as though he was tottering and 
that when everything ended and he fell on the bed, he felt 
dizzy again.  He noted that he tried to turn to the other 
side but it felt as though the roof were spinning.  He 
reported that when he got up that morning he was totally 
lacking balance and that he went to the doctor.  He testified 
that he was prescribed Meclizine for dizziness.  He noted 
that the dizziness had continued from that day forward.  He 
reported taking Antivert for the dizziness.  The veteran 
testified that he went to the VA for his dizziness in 1993.  

The Board notes that the veteran was seen on only one 
occasion for dizziness during service and that normal 
neurological findings and normal findings for the ears, nose, 
throat, sinuses and eyes, were reported on the veteran's 
discharge examination.  It also observes that the veteran was 
not seen for any complaints of vertigo until 1993, more than 
one and one-half years after service.  However, the record 
demonstrates that the veteran was seen with complaints of 
dizziness in February 1991 and was given medication for the 
treatment of vertigo.  The Board also observes that the 
veteran is competent to report symptoms and pain he 
experienced inservice.  Finally, the April 1999 VA examiner 
specifically stated that the episodes of vertigo were 
considered as not related to a neurological condition as per 
information available, but to an ENT condition, with the 
onset of vertigo being February 8, 1991.  The Board 
recognizes that the objective evidence is less than 
overwhelmingly in the veteran's favor.  Nevertheless, the 
Board is unable to conclude that the preponderance of the 
evidence is against the veteran's claim.  As such, service 
connection is warranted for vertigo.  


Back Disorder

A review of the record demonstrates that the veteran passed 
two ureteral stones in January and February 1991.  

On March 18, 1991, the veteran was seen with complaints of 
low back pain shooting down his leg for four days.  The 
veteran indicated that he had hurt his back while lifting 
heavy objects.  A diagnosis of lumbar muscle strain was 
rendered at that time.  

On April 30, 1991, the veteran underwent lithotripsy for his 
left mid pole calculus.  

At the time of the veteran's June 1991 service discharge 
examination, normal findings were reported for the spine and 
lower extremities.  

In June 1992, the veteran was seen with complaints of 
episodic muscle spasms.  

A CT scan of the lumbar spine performed in June 1994 revealed 
a small left lateral herniated disc at L4-L5 with extension 
of the disc.  In a September 1994 letter, the veteran 
indicated that this condition had occurred during his Gulf 
War service.  In October 1994, the veteran was again seen 
with complaints of low back pain.  

In an undated document entitled Report of Accidental Injury, 
the veteran indicated that he felt a sudden pain in his back 
when loading and unloading equipment with his Company Supply 
section.  The veteran reported that he was taken to base camp 
by his fellow officers and that he had intense pain to the 
point that he was given a massage and pills.  He then went to 
sick call.  

In his December 1994 notice of disagreement, the veteran 
indicated that the diagnosis of a muscle spasm inservice was 
erroneous and that it was a herniated disk instead of a 
muscle strain.  The veteran noted that he took Motrin until 
his condition worsened and that he then went to the VA 
hospital where he was diagnosed with a herniated disc.  

On April 17, 1995, the veteran was seen with complaints of 
left leg pain for three or four days.  A history of L4-5 
radiculopathy due to a ruptured disk was noted at that time.  
A diagnosis of L4-5 radiculopathy of the left leg was 
rendered.  On April 19, 1995, the veteran was seen with 
complaints of having hurt his back at work that morning.  The 
veteran reported that the pain started out as minor but then 
increased to the whole back.  A diagnosis of a kidney stone 
was rendered at that time.  The veteran was hospitalized and 
shock wave lithotripsy was performed.  

In a March 1998 affidavit, signed by numerous members of the 
1600 Ord. Co. PRNG, it was indicated that he veteran's low 
back herniated lumbar disc began in and was directly related 
to the veteran's Gulf War service.  

In April 1999, the veteran was afforded a VA examination.  In 
the examination report, the examiner noted that he had 
carefully reviewed the claims folder.  He observed that the 
veteran had passed kidney stones in January and February 1991 
and that he had been treated with lithotripsy in April 1991.  
He noted that there was no mentioning of low back pain during 
the hospital course.  He also observed that the veteran did 
not complain of low back pain at the time of his first VA 
examination, performed in March 1993.  He noted that the 
first time that the veteran claimed service connection for a 
low back disorder was in July 1992 relating it to the March 
1991 incident.  The examiner indicated that he believed that 
the March 1991 treatment for an acute back sprain was 
temporary and resolved with treatment with no permanent 
disability being shown at the time of discharge.  He stated 
that the evidence of record did not establish that low back 
disability was manifested to a compensable degree within one 
year of the veteran's discharge from service.  The VA 
physician further indicated that it was his opinion that the 
herniated nucleus pulposus shown by CT scan was not related 
to the acute resolved lumbar sprain inservice.  

At the time of his May 2001 hearing, the veteran  reported 
that he hurt his back inservice when picking up some heavy 
objects.  He noted that the pain continued and he was 
subsequently sent for an x-ray which revealed a kidney stone.  
The veteran stated that he injured his back when lifting 
heavy conveyor belts.  He indicated that he went to sick 
call.  He stated that he had trouble with his back while 
being treated for his kidney stones but did not tell anybody.  
The veteran testified that his back pain continued following 
his release from service to the point where he went for a CT 
scan in July 1994, which showed that he had a herniated disc.  
He noted that his back pain interfered with his job as a 
teller at the bank due to his having to always bend down when 
putting in the money.  The veteran reported that he had never 
suffered an injury to his back prior to his entry into active 
service.  

In December 2001, the veteran submitted copies of a treatment 
record showing treatment for chronic low back pain in May 
1995.  A diagnosis of a small L4-5 HNP was rendered at that 
time.  

Service connection is not warranted for a herniated disc.  
While the veteran was seen with complaints lumbar muscle 
strain in March 1991, the remaining service medical records 
are devoid of any complaints of low back problems.  Moreover, 
at the time of the veteran's June 1991 service discharge 
examination, normal findings were reported for the spine and 
lower extremities.  Treatment records in the year immediately 
following service separation also do not make reference to 
any complaints or findings of a back disorder.  Furthermore, 
the April 1999 VA examiner specifically indicated that the 
muscle strain incurred inservice was acute and transitory.  
His opinion was based upon a review of the entire claims 
folder.  

The Board further notes the veteran's belief that his 
herniated disc began inservice.  The Board accepts as 
credible the appellant's statements with respect to his 
current back disorder.  We note that the appellant is 
competent to report such symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Likewise, his fellow servicemen are also not competent to 
render an opinion as to the etiology of the veteran's 
herniated disc.  

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his back 
pain and continuous pain resulting therefrom, are in conflict 
with the service medical records, the service discharge 
examination, and the initial treatment records following 
service.  The objective medical evidence is more probative 
than the veteran's more recent assertions of continuous 
symptoms since service.

The Board is giving more probative weight to the April 1999 
VA examiner's opinion that that the veteran's March 1991 
treatment for an acute back sprain was temporary and resolved 
with treatment with no permanent disability being shown at 
the time of discharge and no evidence of record demonstrating 
that that low back disability was manifested to a compensable 
degree within one year of the veteran's discharge from 
service as well as his opinion that the herniated nucleus 
pulposus shown by CT scan was not related to the acute 
resolved lumbar sprain inservice.  It was based upon an 
entire review of the veteran's claims folder as well as a 
thorough physical examination.  Moreover, in reaching this 
opinion the VA examiner cited specific treatment records, as 
opposed to generalizations, as the basis for his opinion. 

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current herniated disc is not 
related to the veteran's period of service or the one year 
period immediately following service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Service connection for dizzy spells/vertigo is granted.  

Service connection for a herniated lumbar disc is denied.



		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

